Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the court, that the market value, or price, at the time of exportation of the radio parts enumerated below, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States is, as follows:
Radio Part No. 112066-lRadio Part No. 112066-2J each $26.12, Canadian currency per thousand, net, packed
*362It is further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation of the imported merchandise.
It is further agreed that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe foreign value, as that valúe is defined in section 402 (c) of tbe Tariff Act of 1930 as amended, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and that such values are as follows:
Radio Part No. 112066-11 Radio Part No. 112066-2J each $26.12, Canadian currency per thousand, net, packed
Judgment will be rendered accordingly.